Appellate Case: 21-8085     Document: 010110710663         Date Filed: 07/14/2022    Page: 1
                                                                  FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                              FOR THE TENTH CIRCUIT                           July 14, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 21-8085
                                                     (D.C. No. 2:07-CR-00239-SWS-1)
  ESTEBAN CORNELIO-LEGARDA,                                      (D. Wyo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

        Defendant Esteban Cornelio-Legarda, a prisoner proceeding pro se, moved for a

 sentence reduction under United States Sentencing Guidelines § 5G1.3(b)(2), claiming

 his state and federal convictions should run concurrently.1 Generally, § 5G1.3(b)(2)

 exists to credit defendants who served time in another jurisdiction for the same course of

 conduct. See United States v. Johnson, 40 F.3d 1079, 1082 (10th Cir. 1994) (citation


        *
           After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
           Defendant previously requested a sentence reduction under 18 U.S.C.
 § 3582(c)(1)(A). The district court granted the motion in part, reducing Defendant’s
 life sentence to 360 months.
Appellate Case: 21-8085      Document: 010110710663         Date Filed: 07/14/2022       Page: 2



 omitted). Before the district court, Defendant argued that because his state convictions

 for escape and joyriding were “relevant conduct” to his federal convictions, he should

 receive credit pursuant to § 5G1.3(b)(2) for serving a state sentence of three years, six

 months, and eleven days. Defendant referred to no other legal authority in support of the

 relief he sought. Recognizing that § 5G1.3(b)(2) does not, in and of itself, confer

 jurisdiction for a court to modify a defendant’s federal sentence, the district court

 dismissed Defendant’s motion for lack of jurisdiction.2 Defendant appeals. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm.

        We review a district court’s dismissal for lack of jurisdiction to modify a sentence

 de novo. United States v. Blackwell, 81 F.3d 945, 947 (10th Cir. 1996). Federal courts

 cannot modify a prison term unless Congress “expressly granted the court jurisdiction.”

 Id. (citation omitted). And the Guidelines do not confer jurisdiction. See United States

 v. Tetty-Mensah, 665 F. App'x 687, 690 (10th Cir. 2016) (unpublished) (explaining the

 Sentencing Guidelines are not jurisdiction-conferring statutes permitting a court to

 modify a sentence). Rather, they advise sentencing courts. Id. (citing 28 U.S.C.

 § 994(a)(1)). Because Defendant’s argument relies solely on the guidelines as the basis

 for his requested sentencing modification, we conclude the district court correctly

 determined that it lacked jurisdiction to modify his sentence.




        2
          The district court alternatively denied the motion because Defendant’s state
 sentence arose from conduct not related to his federal sentence. Because the district
 court correctly determined that it lacked jurisdiction to modify Defendant’s federal
 sentence, we do not reach its alternative conclusion.
                                               2
Appellate Case: 21-8085   Document: 010110710663    Date Filed: 07/14/2022   Page: 3



       AFFIRMED.


                                        Entered for the Court


                                        Joel M. Carson III
                                        Circuit Judge




                                        3